Citation Nr: 1040952	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for a gastrointestinal (GI) 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in pertinent part, denied service connection for 
skin, prostate, and GI disabilities.

The Veteran testified before the undersigned at a hearing at the 
RO in September 2006.  A transcript of the hearing is of record.   

A March 2007 Board decision, in pertinent part, denied service 
connection for skin, prostate, and GI disabilities; however in a 
February 2008 letter the Board granted the Veteran's motion for 
reconsideration and vacated the Board's March 2007 decision.  In 
February 2008 the Board remanded the Veteran's claims for 
additional development.  

The issues have been recharacterized to comport to the evidence 
of record.

Finally, subsequent to the Veteran's March 2005 Form 9 
substantive appeal, an April 2007 rating decision granted service 
connection for bilateral hearing loss, with a non-compensable 
evaluation, effective July 11, 2003, and an August 2009 rating 
decision granted the Veteran service connection for post 
traumatic stress disorder (PTSD), with a 10 percent evaluation, 
effective July 11, 2003.  Because the Veteran has been granted 
the full benefit he sought, his claims of service connection for 
bilateral hearing loss and PTSD are no longer on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a 
relationship between the current skin disability and service.  

2.  A prostate disability was not diagnosed in service or for 
many years thereafter, and a preponderance of the competent 
evidence is against a finding that the current prostate 
disability is related to service.

3.  Resolving all doubt, the competent evidence shows a 
relationship between the current GI disability and service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability 
have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The criteria for service connection for a prostate disability 
have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).  

3.  The criteria for service connection for a GI disability have 
been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The claims of service connection for skin and GI disabilities 
have been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from the decision to grant 
service connection for those disabilities.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Regarding the claim of service connection for a prostate 
disability, the RO provided the appellant with pre-adjudication 
notice by letter dated in August 2003, and post-adjudication 
notice by letters dated in March 2006 and March 2008.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
identifying the five elements of a service connection claim, and; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim, and the relative 
duties of VA and the claimant to obtain evidence.

No new disability rating or effective date for award of benefits 
will be assigned as the claim for service connection for a 
prostate disability is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Additionally, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, afforded the Veteran the 
opportunity to provide testimony to the Board, and afforded the 
Veteran medical examinations as to the nature and etiology of his 
claimed disability.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be 
granted for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A.  Skin and GI Disabilities

The Veteran seeks service connection for skin and GI 
disabilities.  At his September 2006 hearing he testified that as 
soon as he got home from Vietnam his stomach began hurting and he 
was treated for a week and a half at Hartselle Medical Center and 
has had stomach problems since that time.  Furthermore, he 
testified that he developed a rash while in Vietnam on his arms 
and legs, that when he came home he continued to have the rash, 
and that the rash he has now is the same rash he had while on 
active duty.  The Veteran has also submitted numerous buddy 
statements from his family and friends indicating that he was 
treated in the last half 1968 for bleeding ulcers and that he 
received treatment for a GI disability throughout the 1970s and 
1980s.  

The record shows current skin and GI disabilities.  

An October 1998 private treatment record notes that the Veteran 
was given a cream to treat a rash on his leg.  A second October 
1998 private treatment record notes that the Veteran may well 
have a psoriatic type skin rash over his right buttock and leg.  
An October 2003 VA examination report notes that the Veteran was 
given a diagnosis of dermatitis over the coccyx; minimal 
significance, and that the Veteran reported that he had a rash, 
which his pruritic, over his coccyx area for years.  A July 2008 
VA treatment record notes an active problem of rash.  A May 2009 
VA examination report notes that the Veteran was given a 
diagnosis of mild eczema (coccygeal area).  

Regarding his GI disability, an October 1998 private treatment 
record notes that the Veteran was previously seen for ulcers 10 
years earlier and that he was treated for bleeding ulcers in the 
1980s.  An April 2008 VA treatment record notes that the Veteran 
had bleeding ulcers and was hospitalized in 2003, and continues 
to have GI problems.  A May 2009 VA examination report notes that 
the Veteran was given a diagnosis of gastroesophageal reflux 
disease (GERD), including peptic/stomach ulcers.  

May 1966 STRs indicate that the Veteran had a rash on both legs 
and arms and that his was given calamine lotion and Benadryl.  
The Veteran claims that he suffered from a rash from service 
until the present time.  He also claims that he was treated for 
GI problems shortly after service at Hartselle Medical Center and 
that he has continued to have GI problems throughout his life.  
The Veteran and his friends and family are competent to report 
symptoms capable of observation, such as a rash and stomach pain 
and problems.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(finding a Veteran competent to testify to symptomatology capable 
of lay observation).  A November 2003 letter from Hartselle 
Medical Center notes that the Veteran has not been a patient at 
the hospital since 1989 and that his records have been destroyed.  
The Board finds that the Veteran's claims regarding a continuity 
of skin and GI problems are credible and supported by the 
available medical evidence of record, which indicate that the 
Veteran has a long history of skin and GI problems.  

As the record shows current skin and GI disabilities and a rash 
during service and a continuity of GI problems since service, the 
determinative issue is whether these are related.  

A VA examination was conducted in October 2003, however no 
opinion regarding the etiology of the Veteran's current skin or 
GI disabiities was provided by the examiner.  

A VA examination was conducted in May 2009.  The examiner opined 
that it is less likely than not that the Veteran's GI condition, 
including ulcer disease, was caused by, or is a result of, 
military service, including exposure to Agent Orange.  The 
rationale provided for this opinion was that a review of the 
Veteran's STRs show no documented evidence of treatment for GI 
complaints during service, including the separation examination 
in which the Veteran denied having stomach, liver, or intestinal 
trouble.  Regarding the Veteran's skin disability, the examiner 
opined that it is less likely than not that the Veteran's skin 
condition was caused by, or is a result of, military service, 
including exposure to Agent Orange.  The rationale provided for 
this opinion was that a review of the Veteran's STRs show no 
documented treatment for skin complaints during service and that 
eczema is not an Agent Orange presumptive condition.  

Regarding the Veteran's claimed skin disability, the May 2009 VA 
examiner based his opinion on a patently incorrect factual basis; 
i.e., that the Veteran did not receive treatment for a skin rash 
during service.  Similarly, the May 2009 VA examiner premised his 
opinion regarding the Veteran's GI disability on the fact that 
the Veteran did not receive treatment for GI problems during 
service, however he failed to discuss the Veteran's credible and 
competent statements that he experienced, and received treatment 
for, GI problems within a year of service.  A medical opinion 
based on an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, because the May 
2009 VA examination report is based on an inaccurate and 
incomplete factual basis, it has no probative value with respect 
to a nexus determination.  

The competent and credible lay and medical evidence of record 
shows that the Veteran currently has skin and GI disabilities, 
which respectively began during and very shortly after service.  
There is no competent medical evidence of record indicating that 
the Veteran's current skin and GI disabilities are not related to 
service and, at the very least, the evidence is in equipoise and 
any doubt must be resolved in the Veteran's favor.  Accordingly, 
service connection skin and GI disabilities is warranted.

B.  Prostate Disability

The Veteran seeks service connection for a prostate disability, 
which he claims is related to Agent Orange.  At his September 
2006 hearing, he testified that he was diagnosed with an enlarged 
prostate back in the late 1970s.  The Veteran's representative 
contended at the Board hearing that it was determined that the 
Veteran had prostate cancer.  In response, the Veteran testified 
that to his knowledge they had not said anything about cancer.  

With regard to disabilities a Veteran attributes to exposure to 
Agent Orange, the law provides that for Veterans who served in 
the Republic of Vietnam during the period beginning on January 9, 
1962, and ending May 7, 1975, service connection may be presumed 
for certain diseases enumerated by statute and regulations that 
become manifest within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  If a 
Veteran is found to have been exposed and/or presumed to have 
been exposed to an herbicide agent during active service in the 
Republic of Vietnam, prostate cancer shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
C.F.R. Sections 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e).

The Veteran's personnel records reflect service in the Republic 
of Vietnam.  Exposure to herbicides is presumed.  See 38 C.F.R. 
§ 3.307(a)(6).

However, while the competent evidence of record indicates that 
the Veteran has a current prostate disability, it does not 
indicate that he has any form of prostate cancer.  A VA 
examination was conducted in October 2003.  Following a physical 
examination, including a rectal examination, the Veteran was 
given a diagnosis of enlarged prostate, probably benign.  The 
examiner noted that he will recheck his prostate-specific 
antigen; moderate enlargement with moderate symptoms.  An April 
2008 VA treatment record notes that the Veteran has a past 
medical history of bilateral prostatic hypertrophy.  A May 2009 
VA examination report indicates that following a review of the 
claim file and a physical examination, including diagnostic and 
clinical testing, the Veteran was given a diagnosis of benign 
prostatic hypertrophy.  

Despite the Veteran's representative's contention that the 
Veteran has prostate cancer (with which the Veteran himself 
disagreed), the preponderance of competent evidence of record 
does not contain a diagnosis of  any form of prostate cancer at 
any time; rather, it shows that he has a prostate disability that 
is benign.  

The Veteran's STRs indicate that there were no complaints of, or 
treatment for, any type of prostate or urinary problem during 
service.  Clinical evaluation during the Veteran's October 1967 
separation examination indicates that he had a normal 
genitourinary system.

A VA examination was conducted in May 2009.  The examiner noted a 
review of the Veteran's claim file.  The Veteran reported that in 
the 1980s he had increased urination and was told he had an 
enlarged prostate by a urologist.  Following a physical 
examination, the examiner opined that it is less likely than not 
that the Veteran's benign prostatic hypertrophy (BPH) is caused 
by, or a result of, active duty, including, exposure to Agent 
Orange.  The rationale provided for this opinion was that the 
Veteran separated from service while he was in his twenties and 
BPH commonly occurs in aging men, especially those over 40.  BPH 
is not a presumptive condition related to Agent Orange, he had no 
treatment for, or signs of, BPH during service, and BPH occurs in 
the general population of aging men regardless of their 
affiliation with the military or exposure to Agent Orange.   

The negative evidence in this case outweighs the positive.  The 
Veteran genuinely believes that his prostate disability is 
related to service, including exposure to Agent Orange.  However, 
as a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as the etiology of his claimed prostate disability and his views 
are of no probative value.  And, even if his opinion was entitled 
to be accorded some probative value, it is far outweighed by the 
opinion provided by the VA medical professional who thoroughly 
discussed the evidence of record and the etiology of the 
Veteran's claimed prostate disability and found that the claimed 
disability is not related to his service.  See Jandreau, 492 F.3d 
at 1372. A competent medical expert makes this opinion and the 
Board is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for a 
prostate disability; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert, 1 Vet. App. at 57-
58.


ORDER

Entitlement to service connection for a skin disability is 
granted.

Entitlement to service connection for a prostate disability is 
denied.

Entitlement to service connection for a gastrointestinal (GI) 
disability is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


